DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior U.S. Application No. 13/826540, and now U.S. Pat. No. 9,357,021, filed 04 March 2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation (see 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 9 of U.S. Patent No. 9,357,021, claims 1 and 9 of U.S. Patent No. 10,728,299, AND U.S. Patent No. 11,245,739 (hereinafter ‘739). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 23 of the instant application are not patentably distinct and would have been obvious over claims in the related referenced claims discussed herein. For instance, when comparing Claim 1 of the instant application to Claim 1 of ‘739, Claim 1 of the instant application currently recites: “...delivery of the content item…” instead of “consumption of the content item…”. It would have been obvious modification to one of ordinary skill at the time the invention was filed to determine a data connection quality related to the predicted time of the output and a time before the predicted time, for sending a portion of the content item associated with delivery of a content item to anticipate failure to satisfy a threshold associated with the delivery of the content item instead of consumption of the content item. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A)  Haas et al. (US 9,336,178 B2) discloses a content and traffic management system that is predicting content expected to be consumed on the mobile device based on the content-related user behavior, wherein the predicted content was not previously requested by the user, and predicting an expected route associated with the mobile device based on the tracked geographical location information, scheduling a future time slot to provide the predicted content to the mobile device based on the expected route, one of an expected battery life associated with the mobile device or digital calendar information associated with the user, and a set of communication parameters reflecting (i) an available bandwidth associated with a network determined to be currently available to the mobile device, (ii) an expected communication link predicted to be available to the mobile device at the future time slot along the expected route (see claim 1 and abstract).
B) Fan (US 2007/0002743 A1) discloses a means and method of allocating channel bandwidth including a communications device comprises prediction means arranged in operation to estimate a future bandwidth requirement, and further comprises means to transmit, in operation, a bandwidth allocation request command if the predicted future bandwidth differs from the currently available bandwidth by a threshold amount, abstract, pars [0013] and [0019]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY MEJIA/
Primary Examiner, Art Unit 2451